Caton, C. J. A careful examination of this record will show that this decree was unquestionably for too much. The complainants were entitled to one-half of the profits, which the defendant should make on a resale of the premises. He paid for the premises, to the complainants, three thousand five hundred dollars, and then agreed to sell them to Doty and Anthony for three thousand and seven hundred dollars, and gave them a bond for a deed, upon their payment of the purchase money. In order to meet these payments, they agreed to sell the same premises to Hamilton, for five thousand and seventy-five dollars. By a system of management, by no means to be commended, the defendant, in order to realize as much of this enhanced value of the premises as possible, induced Hamilton to abandon the purchase from Doty and Anthony, and refuse to pay them the purchase money, whereby they were prevented from meeting their payments to the defendant, thus enabling him to insist upon a forfeiture of their purchase, and in order to secure acquiescence in this forfeiture he paid them five hundred dollars; and in order to induce Hamilton to co-operate with him in this ingenious scheme, and to take the premises of the defendant at the price which Hamilton had agreed to pay Doty and Anthony, the defendant gave Hamilton fifty dollars. Thus by an expenditure of five hundred and fifty dollars, he was enabled to realize for the premises five thousand and seventy-five dollars, instead of three thousand and seven hundred dollars. Now, so long as the complainants are seeking to enjoy the fruits of this piece of management and finesse by claiming one-half of the profits arising from the sale to Hamilton, they cannot be permitted to repudiate the means by which he was enabled to make that sale. It cost him five hundred and fifty dollars to affect that arrangement, and we think it quite cheap enough. And they should not complain at being required to bear their proportion of this' expenditure. The evidence also shows, that the defendant had put upon the premises improvements to the value of one hundred and sixty dollars, which we must assume increased their value to that amount, and consequently increased the price for which they were sold by the amount of the value of the improvements; so that, that amount should be taken from the amount of the sale, before we can arrive at the profits to be divided. The enjoyment of the premises by the defendant may be fairly set off against the interest of the original purchase money; so that neither of these items need be taken into the account. Upon the principles above laid down, the account should be stated by charging the defendant with the amount of the sale to Hamilton, $5,075, and by crediting him with the original purchase money from Kibbee and Lathrop, $3,500; the $500 paid to Doty and Anthony, to get them to release their purchase of the premises, the fifty dollars paid to Hamilton, to secure his co-operation in the defendant’s scheme to get the benefit of the sale to him, and the $160, the value of the improvements, leaving to balance, $865, which is the true amount of profits; for one-half of which, with interest, the complainants are entitled to recover. The decree is reversed and the suit remanded, with directions to enter a decree accordingly. The judgment of this court heretofore entered in this cause, is reconsidered, and the decree of the Circuit Court is reversed, and the suit remanded, with instructions to enter a decree in accordance with the opinion of this court. Decree reversed.